Case 1:19-cv-07131-ALC Document 20 Filed 09/03/19 Page 1 of 1

THOMPSON & KNIGHT tip

AUSTIN

DALLAS

ATTORNEYS AND COUNSELORS DETROIT

FORT WORTH

900 THIRD AVENUE e 20TH FLOOR HOUSTON

NEW YORK, NEW YORK 10022 LOS ANGELES

MARION J. BACHRACH 212.751.3001 NEW YORK

DIRECT DIAL: (212) 751-3341 FAX 212.751.3113 SAN FRANCISCO
EMAIL: Marion.Bachrach@tklaw.com www. tklaw.com

 

ALGIERS
LONDON
MONTERREY

September 3, 2019

By ECF and Email

Honorable Andrew L. Carter, Jr.

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: Tantaros v. Fox News Network, LLC et al: 19 CV 7131 (ALC)
Dear Judge Carter:

We represent William J. Shine, one of the individual Counterclaim-Respondents sued by
Andrea Tantaros in the pending arbitration that underlies the Petition filed by Ms. Tantaros in
state court and the Notice of Removal filed by the Fox News Network, LLC, Suzanne Scott,
Dianne Brandi and Irena Briganti (“the Fox Parties”) in which Mr. Shine joined.

We write to advise the Court that Mr. Shine joins in the Memorandum of Law (ECF No.
19) submitted by Jones Day on behalf of the Fox Parties in support of the Notice of Removal and
in opposition to Ms. Tantaros’ Motion to Remand.

Pursuant to the Court’s Individual Practice Rules, we are not only filing this letter
electronically on Pacer, we are also sending a copy by email to the Court with copies to all

counsel.
Respectfully submitted, |
a a. ©
} \ G Cc INQ a

“\ 0 cy (en ALU

‘Marion Bachrach
